Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Waters on 3-12-21.

The application has been amended as follows: 
	In the claims:

	In claim 1, line 19, the language “first component and second component are not hemmed together” has been changed to --joint formed by the first component and the second component form a flange joint, a butt joint, a tee joint, a corner joint or an edge joint--.

	Claims 9-20 have been canceled. 
	New claim 21 has been added as follows:
21. (New)	A method of joining a first component comprising a first metal and a second component comprising a second metal different from the first metal, the method including:
	applying a first bead of an adhesive and a second bead of a sealant to the first component;
	bringing the first component together with the second component such that the adhesive is arranged at an interface between the first and second components, and the sealant covers at least one edge of the interface;
	joining the first and second components together at the interface;
	after joining, applying a third bead of a sealer to the first component to cover at least one other edge of the interface;
	curing the adhesive and the sealant such that the cured sealant seals the at least one edge of the interface; and

	wherein after the first component and the second component are joined, the at least one edge is arranged in an interior by the first component and the second component; and
	wherein the joint formed by performing only these steps produces a completed joint.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taught or suggested the formation of a joint which included application of a sealant and adhesive to a first metal component, joining the first metal component to a second metal component of a different metal at an interface and after joining applying a third bead of a sealer to the first component to cover the at least one other edge of the interface to form a joint which is one of a flange joint, a butt joint, a tee joint, a corner joint or an edge joint (or where performing all the claimed steps yields a complete joint).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746